Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–2, 4–5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of the combination of the  limitations “the fully opening and fully closing signal receiver receives the fully opening signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count” and “the fully opening and fully closing signal receiver receives the fully closing signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count.”  The closest prior arts are Cummings et al. (US PGPub 20090306830 A1), Thompson et al. (US PGPub 20080264498 A1), Kucera (US PGPub 20150107675 A1), Kunita et al. (US PGPub 20170102095 A1) and Kawabata (JPH10332040A–Translation).  
The prior art Cummings discloses a valve that includes a diagnostic monitoring.  A Hall Effect sensor is used to determine the position of the valve.  A counter is used to determine the time it takes to move between two positions.  The monitoring system uses predetermined opening positions and determines the time it takes to move between these positions.  The valve opening of 20-80% over a period of time is described as a cycle.  Cummings does not disclose “the fully opening and fully closing signal receiver receives the fully opening signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count” and “the fully opening and fully closing signal receiver receives the fully closing signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count.”  
The prior art Thompson discloses a valve position sensor.  Thompson does not disclose “the fully opening and fully closing signal receiver receives the fully opening signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count” and “the fully opening and fully closing signal receiver receives the fully closing signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count.”
The prior art Kucera discloses a valve that includes a diagnostic monitoring.  A Hall Effect sensor is used to determine the position of the valve.  A counter is used to determine the time it takes to go through a cycle.  The cycle being the time it takes to go from a fully closed position to a fully open position and then from the fully open position to the fully closed position. Kucera does not disclose “the fully opening and fully closing signal receiver receives the fully opening signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count” and “the fully opening and fully closing signal receiver receives the fully closing signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count.”
The prior art Kunita discloses a valve having a position sensor and a monitoring system.  The monitoring system includes a counting mechanism between positions, but the positions are not associated with the valve’s fully open or fully closed condition.  Additionally, Kunita does not disclose “the fully opening and fully closing signal receiver receives the fully opening signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count” and “the fully opening and fully closing signal receiver receives the fully closing signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count.”
The prior art Kawabata discloses a displacement count sensed by the displacement sensor.  Kawabata does not disclose “the fully opening and fully closing signal receiver receives the fully opening signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count” and “the fully opening and fully closing signal receiver receives the fully closing signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count.”
None of the prior arts teach limitations “the fully opening and fully closing signal receiver receives the fully opening signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count” and “the fully opening and fully closing signal receiver receives the fully closing signal, the displacement sensor senses displacement of the valve body and adds one to the displacement count” as it relates to the to the displacement sensor and the displacement count, which is independent claims 1 and 7.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753